                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                 NORTHERN DIVISION


ANGELIC BOULERICE HOFLER,                            )
                                                     )
                       Plaintiff,                    )
                                                     )      JUDGMENT IN A CIVIL CASE
       v.                                            )
                                                     )      CASE NO. 2:18-CV-50-BO
KILOLO KIJAKAZI, Acting Commissioner of              )
Social Security,                                     )
                 Defendant.                          )


Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that this Court hereby REVERSES the
Commissioner's decision under sentence four of 42 U.S.C. § 405(g) with a remand of the case to
the Commissioner for further proceedings so that Plaintiff can obtain a new hearing before a
different, properly appointed ALJ.


This Judgment Filed and Entered on September 3, 2021, and Copies To:
Joseph Russell Fentress, IV                          (via CM/ECF electronic notification)
David N. Mervis                                      (via CM/ECF electronic notification)
Amanda B. Gilman                                     (via CM/ECF electronic notification)




DATE:                                        PETER A. MOORE, JR., CLERK
September 3, 2021                            (By) /s/ Nicole Sellers
                                              Deputy Clerk




            Case 2:18-cv-00050-BO Document 36 Filed 09/03/21 Page 1 of 1
